Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s amended claims filed February 21, 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-8, 10-13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process that can be performed in the human mind alone or with the assistance of pen and paper or mathematical concepts, e.g. statistical calculations, numeric processing of abstract values, generic correlation and trend calculations.  The claims are examined under the framework set forth in the January 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
With regard to step 1, claims 1-8, 10-13 and 15 recite statutory process, system or machine claims.  
With regard to step 2A prong 1, the claims recite a mental process in this case claims 1-8, 10-13 and 15 recite steps that are performed during creation of any type of artistic or creative endeavor.  The abstract nature of the claim elements and any non-abstract elements are noted parenthetically below.
Regarding claim 1, a content-generation guidance system for assisting any given user among a plurality of users in generating new digital content (This portion of the preamble of the claims providing for intended use and does not provide for recitations independent of the body of the claim that limit the scope of the claims), the system comprising: a content analysis unit operable, via automated, computerized analysis (This is a call to generic computer hardware), to analyse a first set of pre-existing user-generated content to identify one or more aspects of the first set of pre- existing user-generated content and numerical values associated with the one or more identified aspects (this being a mental process or mathematical concept regarding ratings of game aspects), where the first set of pre-existing user-generated content was generated by at least one of the plurality of users (This type of activity being performed in the mind of human when updating or modifying an existing piece of “content” or when creating a new piece of “content”.  This step merely requires recognition of aspects and ratings of content and is something that is often and perhaps constantly done within an individual’s mind.  Running a generic statistical analysis on the ratings and values data does in an abstract numeric form what might have been done with purely natural language.); a correlation identification unit operable, via automated, computerized computation (This is a call to generic computer hardware), to numerically compute a statistical correlation between the numerical values associated with the one or more identified aspects of the first set of pre-existing user-generated content and user ratings of the first set of pre-existing user-generated content (this being mathematical concepts), where the user ratings of the first set of pre-existing user-generated content were generated by at least one of the plurality of users (This identifying step is a mental process or mathematical concepts.  A numeric based review of a user’s opinion does not render the idea non-abstract. If a user is asked to rate a game aspect on a scale of 1-10 this numeric processing and abstraction does not render the process non-abstract.  Identifying a correlation within users’ opinions and content values is a task readily performed in the human mind with the assistance of a pen and paper.  This identifying step is mental and would be achieved by reviewing existing calculated correlations.), where the correlation identification unit is operable to identify a strength of the correlation and/or a direction of the correlation via numerical computation (This step being a mental process or mathematical concept, e.g. a correlation calculation.); and a content modification unit operable, via automated computerized analysis (This is a call to generic computer hardware), simultaneously with when the given user is generating the new digital content and simultaneously with when the new digital content is being executed in a digital environment by the given user (this being extra solution activity), to display information to the given user graphically identifying one or more aspects of the new digital content that are determined (This being extra solution activity), through numerical computation during such execution of the new digital content (this being an abstract mathematical calculation or mental process), and as a numerically calculated function of the numerically computed statistical correlation to result in a likelihood of improving future user ratings of the new digital content when such one or more aspects of the new digital content are modified in a particular way (this being an abstract mathematical calculation or mental process), where the future user ratings are to be generated by at least one of the plurality of users evaluating the new digital content (this identifying step is performed in the mind of a content creator when using the aforementioned feedback to modify content or when creating new content. For example, after the correlations, e.g. users don’t like an aspect of a piece of content, have been identified the user can identify a way to modify that aspect, e.g. weaken the damage rating of an item that appears to be too strong.).
Regarding claims 13 and 15, these claims are abstract as discussed above with regard to claim 1.
Regarding claim 2, a system according to claim 1, wherein the new digital content comprises content for a game (This claim adds more abstract limitations with regard to the content to be considered and merely directs the individual to the content that should be considered).
Regarding claim 3, a system according to claim 2, wherein the game new digital content comprises one or more virtual environments comprising one or more virtual objects (This claim adds more abstract limitations with regard to the content to be considered and merely directs the individual to the content that should be considered).
Regarding claim 4, a system according to claim 3, wherein the identified aspects for modification relate to at least one of a position of the virtual objects and a type of the virtual objects within the virtual environment (This claim adds more abstract limitations with regard to the content to be considered and merely directs the individual to the content that should be considered).
Regarding claim 5, a system according to claim 1, wherein the correlation identification unit is operable to identify one or more groupings of the first set of pre-existing user-generated content based upon the identified correlations (This claim adds more abstract mental steps with regard to how an individual would interpret and process user reviews).
Regarding claim 6, a system according to claim 1, wherein the content modification unit is operable to automatically implement one or more modifications of the one or more identified aspects of the new digital content (This is an abstract call to automation that would be performed in the individual’s mind and is abstract.  See also MPEP§2106.05(a)(I) “iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)”).
Regarding claim 7, a system according to claim 1, wherein the content modification unit is operable to identify one or more modifications of the one or more identified aspects of the new digital content to the user (This claim adding an abstract mental process well within the power of the human mind to perform, e.g. an individual noticing that the strength of a virtual item should be changed).
Regarding claim 8, a system according to claim 5, wherein the content modification unit is operable to identify a corresponding one of the one or more groups for the new digital content, and to identify the one or more aspects for modification in dependence upon the identified grouping (This claim adding an abstract mental process well within the power of the human mind to perform, e.g. an individual noticing that items of a certain class, such a virtual swords, can be grouped according to their ability to deal damage).
Regarding claim 10, a system according to claim 1, wherein the content modification unit is operable to determine an expectation value of a change in predicted user rating for one or more possible modifications of the one or more aspects of the new digital content (This claim adding an abstract mental process well within the power of the human mind to perform, e.g. an individual estimating how much users will like the modification).
Regarding claim 11, a system according to claim 10, wherein the content modification unit is operable to only identify aspects for modification if the determined expectation is above a predetermined threshold value (This claim adding an abstract mental process well within the power of the human mind to perform, e.g. an individual only changing something if the users would probably really like the modification).
Regarding claim 12, a system according to claim 1, wherein recommendations for pre-existing user-generated content are provided to a user in dependence upon a difference between user ratings for the pre-existing user-generated content and a predicted user rating generated based upon the use of identified correlation information (This claim adding an abstract mental process well within the power of the human mind to perform, e.g. an individual recommending to someone that enjoyed a virtual item or e-book to try a similar virtual item or e-book).
	With respect to step 2A prong 2, the claims do not integrate the abstract idea into a practical application by improving the functioning of a computer or to any technology.  While the recited generic computer may provide for a new function to be applied to a computer, e.g. a computer instructed to check a balance before transferring money, this type of additional function does not improve the computer itself and would only act to use the computer as a vehicle to capture an ineligible abstract idea.  Examiner notes that limitations that specifically recite computer operation of these abstract steps does not reduce the abstract idea to a practical application.
	With respect to step 2B, the claims merely recite generic computer components or extra solution activity as noted above and do not provide for any additional elements that are beyond routine, conventional and well-understood computer components.  
Response to Arguments
Applicant's arguments filed February 21, 2022 have been fully considered but they are not persuasive.
Applicant argues that the amended claims cannot be practically performed in the mind.  Examiner disagrees and notes that while the claims provide for an explicit call for numeric calculation and for additional extra solution activity, these abstract and non-transformative elements do not render the claims eligible.  Nothing in the claims prevents a user from manually or mentally calculating correlations or trends.  Applicant’s claims remain generic regarding the types of calculations required and an individual with a basic understanding of statistics and a pen and paper would be capable of preforming these calculations.
Applicant notes that the values and ratings have been conflated by Examiner.  Examiner notes that these remarks have been rendered moot by the amended claims requiring numerical values. Applicant’s arguments do not render the numerical values non-abstract.  While the scope of the claims that were examined prior to this amendment included natural language, e.g. a virtual weapon with a strong attack and a virtual weapon with a weak attack, the limitation to numeric values, e.g. a virtual weapon with an attack value of 2 and a virtual weapon with an attack value of 1, does not render the claims non-abstract.
Applicant’s assertion that providing statistically informed guidance renders the claims eligible is not persuasive.  A content creator without the use of a computer can calculate any number of generic statistical correlations to inform content modification and this type of mathematical/mental approach is abstract.
Applicant argues that a numeric statistical analysis to determine what values of aspects of a game should be modified is patent eligible because it relies upon mathematical processes. Examiner notes that while Applicant’s prior claims included a scope outside of mathematical calculations and processes, see discussion in prior OA regarding recognizing patterns in user feedback.  The use of statistical calculations to find these relationships does not render the claims eligible and an individual could perform these mathematical calculations with the aid of pen and paper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/Examiner, Art Unit 3715

/James S. McClellan/Primary Examiner, Art Unit 3715